Filed 2/10/15 In re Spencer R. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE



In re SPENCER R., et al., Persons Coming                             B256534
Under the Juvenile Court Law.
                                                                     (Los Angeles County Super. Ct.
                                                                      No. DK00124)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

MARTIN R.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County, Debra
Losnick, Commissioner. Affirmed.
         Christopher R. Booth, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Mark J. Saladino, County Counsel, Dawyn R. Harrison, Assistant County Counsel,
and Jacklyn K. Louie, Principal Deputy County Counsel, for Plaintiff and Respondent.
                                           ______________________
       Martin R. (father) appeals from the order declaring his son and daughter
dependents under Welfare and Institutions Code section 300, subdivision (c).1 He
contends the jurisdictional finding against him is not supported by substantial evidence.
We affirm.


                           PROCEDURAL BACKGROUND


       On July 24, 2013, the Los Angeles County Department of Children and Family
Services (the Department) filed a dependency petition alleging that Spencer R., father’s
eleven-year-old son, and Lauren R., his eight-year-old daughter, were minors as
described in section 300, subdivisions (a), (b), and (c). The Department alleged father
and mother2 had a history of domestic violence, and father emotionally abused the
children on numerous occasions, including engaging in “explosive and aggressive”
behavior like screaming and yelling at them and threatening to have their mother arrested,
resulting in severe emotional distress and placing the children at substantial risk of
suffering serious emotional damage. Both parents appeared at the July 24, 2013
detention hearing, and the court detained the children from father and released them to
mother. The court also ordered monitored visitation for father, but specified that visits
were not to take place in the family home and were not to be monitored by mother.
       In September 2013, father informed the court he planned to contest jurisdiction,
and the court continued the hearing date from October 8, 2013, to December 11, 2013.
The Department filed its jurisdiction report on October 8, 2013. On November 19, 2013,
father’s counsel made a “walk-on” request, stating he was not getting visits as ordered by
the court. The court ordered the Department to enroll the children in individual


       1All further statutory references are to the Welfare and Institutions Code, unless
otherwise indicated.

       2  The court made no jurisdictional findings against mother, and she is not a party
to this appeal.

                                              2
counseling and begin conjoint counseling with father when the therapist considered the
children ready. The court further ordered the Department to set up a visitation schedule
for father and to prepare a report addressing parents’ progress, father’s visits, and any
change in the Department’s recommendation. The court later continued the jurisdiction
hearing multiple times for various reasons, eventually setting a hearing date of May 14,
2014. The Department filed an addendum report, with several attachments on May 2,
2014.
        The court conducted the jurisdiction and disposition hearings over two days.
Before testimony began, father’s counsel objected to the Department’s reports and
several attachments as hearsay. The court ruled the reports were admissible, but the
unavailability of witnesses would affect the weight given to their statements. With
respect to father’s objections to the admissibility of emails or screen shots of text
messages, the court would consider each item separately as the issue came up. It
received into evidence the Department’s October 8, 2013 and May 14, 2014 reports,
including all attachments. Father’s counsel also entered into evidence several police
reports and previous declarations, and one order after hearing from a family law case
involving mother and father. The Department did not call any witnesses. Father called
mother, a Department social worker, and father’s adult son, who is the children’s half-
sibling, as witnesses. After argument, the court struck the petition allegations under the
section 300, subdivisions (a) and (b) regarding domestic violence, and found true the
subdivision (c) allegations regarding father’s emotional abuse of both children. It
ordered the children placed with mother under the Department’s supervision. It also
ordered services for both mother and father and visits between father and the children
would remain monitored. Father timely appealed.


                              FACTUAL BACKGROUND


        Mother and father were previously married to each other, but separated in 2011
and are now divorced. Mother describes father as a high-powered attorney who is

                                              3
unrelenting, intimidating, and who usually gets his way. She claims he has barraged her
with about 40,000 emails since their divorce. Both children report being scared of father,
but deny any physical or sexual abuse.
       In December 2011, father was arrested after swinging a hammer at mother in the
house. According to mother, father walked into the house and told mother to get Lauren
and her friend out of the house. He threatened to kill mother with the hammer and break
every window in the house. Mother called the police when father grabbed her arm and a
hammer. He swung intending to hit mother with the hammer, but mother pulled away,
avoiding injury. Father left the house before police arrived, but later returned and was
detained and booked on a felony charge of making criminal threats. Mother declined to
press charges and the matter was dropped.
       On Halloween in 2012, both mother and father were arrested after father and one
of his adult sons arrived at the home uninvited and began videotaping. Mother and father
scuffled with a folding chair in between them before police arrived while the children and
mother’s guests were in the house. After the children and guests had left to go trick-or-
treating, police placed mother and father under arrest.
       In 2013, police were called to intervene in situations involving father and the
children on three separate occasions within two months. In early June, after father
became angry at Lauren for walking in the house with muddy shoes, the children locked
themselves inside father’s bathroom and refused to come out. They texted mother
claiming they feared for their lives, and mother called 911. Police arrived and convinced
the children to exit the bathroom. The officer was uncomfortable about leaving the
children with father because they appeared very afraid of him, but did so since there was
no evidence of physical abuse. On June 21, 2013, the children were at father’s house and
father was yelling and screaming. According to Spencer, “My father wouldn’t stop
screaming at us . . . it’s hard to describe his scream . . . he is screaming at the top of his
lungs . . . it is a loud rant[.] This time he went really crazy because I asked him why he
got the bigger house and my mom got the smaller house after the divorce. He screamed
and screamed and screamed. My sister began crying because she was so scared.” When

                                               4
Lauren responded by saying she wanted to hurt herself, father responded by telling her to
“go get a knife.” After father’s girlfriend removed Lauren from the situation, Spencer
became afraid father might use the knife on him. Father acknowledged to the social
worker that things had gotten out of control, but denied ranting and raving or yelling at
the top of his voice. He admitted his girlfriend took the children out of the home because
the children had gotten out of control. Father’s girlfriend took the children to their aunt’s
house. Later that day, when father went to his sister’s home requesting to have the
children returned to him, the sister refused because the children were very frightened of
him. Father called the police. The police spoke with the sister and the children and
agreed the children should remain with the sister.
       The most recent incident involving the police took place on July 21, 2013. Father
had left the children in the care of a former nanny while he attended a social function.
Father had fired the nanny about five months earlier. When the children refused to return
to father, he and the nanny independently called the police. Father complained the nanny
was refusing to release the children to him, and the nanny called for assistance because
she did not want to release the children to father because they were terrified of him.
According to the nanny, at one point, the children’s panic had turned into a frenzy when
father threatened to call the police and have mother arrested. When the officer arrived,
he observed that the children “were both hysterical, shaking in fear and repeatedly told
me that they were terrified of being alone with father.” The children had moved a heavy
dining table against the wall and barricaded themselves behind it. Father was surprised
that the police refused to release the children to him. When the officer informed father
that a social worker had been called to assess the children, father chose not to wait for the
social worker, instead telling the officer he wanted the children placed in foster care
rather than returned to the custody of their mother.
       The record is unclear about the frequency of the children’s visits with father after
the Department filed the dependency petition in July 2013. When the Department
prepared a jurisdiction report in October 2013, Lauren did not want to visit with father at
all, and Spencer did not want to visit with father unless and until father made progress

                                              5
with a therapist. The Department identified father’s inability to acknowledge his
contribution to the children’s anxiety as major barrier to improvement. Father attributed
the children’s anxiety to alleged coaching by mother. A social worker also testified that
the children did not wish to see father initially, but later agreed to see him after both the
social worker and mother encouraged them to do so. Mother testified that father cancels
a lot of visits and sees children for about 30 percent of the scheduled visits. She informs
father when there are opportunities to see the kids when they are out of school, but he
does not take advantage of those opportunities. Although mother feels it is important for
the children to have a relationship with father, the children express extreme
dissatisfaction with having to visit him, and return from visits hurt, disappointed, and
angry.
         Mother had enrolled the children in individual counseling for two to three months,
but father refused to participate in counseling with them. Mother discontinued the
children’s therapy in mid-January 2014, because she was planning to move and therapist
friends advised her it would be hard for the children to transition from one therapist to
another after the move.
         In March 2014, father provided the Department with a letter from a therapist he
had been seeing weekly since November 2013, with the sessions revolving around
“identification of feelings in order to promote positive relationship, and to improve
healthy and constructive communication between [father] and his children.” The
therapist reported that father consistently “shared loving, and fun memories of his
children and has also processed the loss and grief related to dissolution of his marriage
and the gap it has created in maintaining the close relationship with his children.” In
closing, the therapist “strongly suggests continuation of behavioral health services.”
Father never signed a release permitting the social worker to contact the therapist.
         After the court continued the jurisdiction hearing from March 2014 to May 2014,
father sent mother an email stating he would not be seeing the children until after the
May 2014 hearing, and closed by stating, “Give the children my best for the next 2
months.” After the social worker encouraged him to continue visitation, father did have

                                               6
one monitored visit on April 27, 2014. After the visit, he sent a caustic email to mother
accusing her of turning the children against him because they said during the visit, “I
ruined their lives because I am rich, own a mansion, have many cars and refuse to pay for
their school.” By May 2014, the children were doing well in school and had no
behavioral issues, but remained resistant to visits with father.
       At father’s April 2014 visit, father’s adult son had difficulty getting Lauren to go
with father, and she was yelling, “I don’t want to go. I don’t want to go with him.” She
eventually acquiesced after about 10 minutes, but both children were very unhappy and
kept saying they did not want to do this. Father’s adult son also testified that father lacks
the tools necessary to interact with Lauren when she is upset.


                                       DISCUSSION


       Father contends substantial evidence does not support the dependency court’s
finding that the children were described by section 300, subdivision (c). He argues the
Department failed to provide evidence of current serious emotional damage, or a risk of
such damage, sufficient to justify dependency jurisdiction. The children’s substantiated
fear of father and their ongoing resistance to visits with father provides substantial
evidence to support the court’s jurisdictional finding, particularly when considered in
light of father’s past actions and ongoing hostile communications with mother.
       We apply the substantial evidence standard of review when examining the
sufficiency of the evidence supporting the court’s jurisdictional findings. “[W]e draw all
reasonable inferences from the evidence to support the findings and orders of the
dependency court; we review the record in the light most favorable to the court’s
determinations; and we note that issues of fact and credibility are the province of the trial
court.” (In re Heather A. (1996) 52 Cal. App. 4th 183, 193.) The pertinent inquiry is
whether substantial evidence supports the finding, not whether a contrary finding might
have been made. (In re Dakota H. (2005) 132 Cal. App. 4th 212, 228.) It is father’s
burden on appeal to show that there is no evidence of a sufficiently substantial character

                                              7
to support the court’s order. (In re Geoffrey G. (1979) 98 Cal. App. 3d 412, 420.) In
addition, during our review of the lower court’s ruling, we must give prime focus on the
children’s best interests and consider the goal of assuring stability and continuity. (In re
Stephanie M. (1994) 7 Cal. 4th 295, 317.)
       Three elements must be satisfied for a child to fall within the scope of section 300,
subdivision (c): 3 “(1) serious emotional damage as evidenced by severe anxiety,
depression, withdrawal or untoward aggressive behavior or a substantial risk of severe
emotional harm if jurisdiction is not assumed; (2) offending parental conduct; and (3)
causation.” (In re Brison C. (2000) 81 Cal. App. 4th 1373, 1379 (Brison).)
       Father concedes there was sufficient evidence of offending parental conduct. With
respect to causation, he contends that the children’s reaction had more to do with
coaching by mother than with his behavior. However, there is sufficient evidence to
support the trial court’s conclusion that the children’s fear and aversion to spending time
with father was caused by father’s conduct. Father’s inability to interact appropriately
with his children during emotionally difficult times puts them at risk of severe emotional
harm. He admits that in June 2013, things got “out of control” and his girlfriend had to
remove the children from the home. Father acknowledges calling the police that same
day when the children refused to go with father because they were afraid of him. He did
this even when his own sister was the one refusing to release the children to him. His
adult son testified father lacks the ability to handle Lauren’s emotional outbursts. For
example, “when she gets very, very upset, he kind of just doesn’t know what to do. . . .
[H]e’s said to me ‘I don’t know what to do. I don’t know how to calm her down.’ That’s
pretty much his baseline reaction for a lot of things.” Evidence such as this supports a
finding of causation.


       3 Section 300, subdivision (c) provides in pertinent part: “The child is suffering
serious emotional damage, or is at substantial risk of suffering serious emotional damage,
evidenced by severe anxiety, depression, withdrawal, or untoward aggressive behavior
toward self or others, as a result of the conduct of the parent . . . .”


                                              8
       Father’s main argument is that more than a year has passed since the triggering
incidents, and the evidence of the children’s emotional distress did not rise to the level of
severity required under California case law. In Brison, supra, 81 Cal.App.4th at pages
1379-1380, the court reversed a lower court jurisdictional finding, concluding that when a
child was physically healthy, performing well in school, did not exhibit behavioral
difficulties, interacted well with the other parent, and where no psychological testimony
or written evaluation of child’s current mental condition was presented, there was
insufficient evidence to support a jurisdictional finding under subdivision (c). Father
relies on Brison to argue that because the children were doing well in school, had no
behavioral issues, had not been in therapy for months, and there was no testimony from a
psychologist regarding any risk of emotional damage, there was insufficient evidence for
the court to exercise jurisdiction under subdivision (c) of section 300. His argument
ignores important factual distinctions between the two cases. In Brison, the minor was
described as a “remarkably resilient child,” and by the time of the jurisdictional hearing,
both parents had “recognized the inappropriateness of their past behavior and of
commenting to Brison about the other.” (Id. at pp. 1380-1381.) In addition, the court in
Brison noted the absence of any evidence that the parents were “incapable of expressing
their frustration with each other in an appropriate manner.” (Id. at p. 1381.) In contrast,
the parents in our case continue to behave badly. The Department’s most recent report
included several emails supporting its characterization of communications between the
parents as “uncivil and demeaning.” Based on the emails the report concludes, “it
appears that both parents are exposing the children to their personal and marital issues
without reservations.” An email from father to mother just weeks before the jurisdiction
hearing evidenced father’s fury, sarcasm, and ongoing animosity towards mother, over
the fact that the children questioned the division of assets in connection with the parents’
divorce. Given the children’s emotional fragility, their expressed anxiety and antipathy
to visits with father, and the ongoing hostility between the parents, we cannot say the
court’s jurisdictional finding is not supported by substantial evidence.



                                              9
                                     DISPOSITION


       The court’s order sustaining petition allegations under section 300, subdivision (c)
is affirmed.




               KRIEGLER, J.


We concur:




               MOSK, Acting P. J.




               GOODMAN, J. *




       *Judge of the Los Angeles County Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.

                                            10